Title: William Pelham to Thomas Jefferson, 6 March 1817
From: Pelham, William
To: Jefferson, Thomas


          
            Sir,
            Zanesville Ohio
Mar. 6. 1817
          
          I had some years ago the pleasure of submitting to your inspection an humble attempt to note the sounds of the English Language which was favorably received. Since that period I have removed from Boston and become an inhabitant of Ohio.
          The perusal of an editorial article in our republican paper of this day prompts me to request that I may be permitted to lay before you (with the utmost deference and respect) the paper which contains it, as a specimen not only of the state of the typographic art in this town, but of the prevailing sentiments of the people, as expressed by the intelligent editor who is also from Boston.
          If the liberty I thus take of a few moments intrusion should be deemed impertinent and unseasonable I shall sincerely regret my error, if otherwise, I shall feel gratified in my attempt to afford you a few minutes relaxation from more important concerns.
          I am, Sir,
          
            with true respect, Your humble Servt
            Wm Pelham
          
        